Per Curiam. Appellee was married to William F. Bra-brook in 1863. They resided in Massachusetts for a number of years immediately preceding the year 1880, when they removed to Kansas City, Missouri, where they made their residence until September, 1881. At that time they removed to, and have ever since resided in, Chicago, where appellee, assisted by her husband, has carried on the merchant tailoring business. Appellee owned real estate in Massachusetts, but converted it into money, which was invested in real estate in Kansas City while she was living there. Her husband having failed in the tailoring business in that city, she sold her real estate there, brought the money to Chicago, and soon after invested it, or the larger part of it, on her own account and in her own name, in the tailoring business in Chicago, which business was continued by her until the date of the alleged trespass hereinafter stated. Appellants having an unsatisfied judgment against William F. Brabrook, caused an execution thereon to be issued, and levies made by the sheriff of Cook county on the stock of goods in the store of appellee, supposing and charging that the goods were in reality the property of the execution debtor. This was a suit in trespass, brought by appellee against the execution creditors and said sheriff and one Westrow, for such alleged wrongful levies, judgment being rendered against appellants for $2,912 in the court below. It will be observed that the title of appellee must depend on the law of Massachusetts or Missouri, or possibly both. There being no proof of those laws, the presumption is that the common law prevailed in both States, by virtue of which the title to the wife’s money and personal property, other than dioses in action, vested in the' husband. This is the rule, though the money has been invested in goods in the wife’s name, the goods sold and replaced many times, and the fund largely increased in amount. We need only refer to the case of Hanchett v. Rice, 22 Ill. App. 442, where this question is carefully considered, and, for this court at least, settled as stated. On the evidence in this record, the court should have found the defendants not guilty, for the reason here given. There is no other error in the record, but for that set forth the judgment of the court below is reversed and the cause remanded for a new trial. Reversed and remanded.